DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 01/25/2022.  Claims 1-4, 7-12 are pending in the case.  Claims 1 and 12 are independent claims.

Claim Objections
Claim 1-4, 5-12 is objected to because of the following informalities:  The independent claims state “triggering a presentation of a question encouraging an input comprising user metadata responding the challenge…”, which is grammatically incorrect. Please change to “responding to the challenge”.  Also claim 12, states “which related to the media object”, which is grammatically incorrect. Please change to “which is related to the media object.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abowd et al. (hereinafter Abowd, US 2014/0298260) in view of Scott et al. (hereinafter Scott, US 2014/0304019).
In regards to independent claim 1, Abowd teaches a method of controlling a presentation of a graphical user interface (GUI), comprising:
identifying at least one usage pattern according to an analysis outputs of at least one sensor of a client device (Abowd teaches determining micro-interactions of a user such as unlocking a device using touchscreen or buttons, Abowd, [0030], [0035]);
identifying a plurality of suitable push graphical user interface (GUI) events during which the user is more likely to respond to a challenge which is related to a media object and presented to him according to the at least one usage pattern (Abowd teaches determining these micro-interactions to push questions to the user in order to turn the micro interaction into a survey answer, Abowd, [0035], Fig. 2) ; and
in each one of the plurality of suitable push GUI events:
triggering a presentation of a question encouraging an input comprising user data responding the challenge which related to the media object, the presentation is performed using the GUI on a display of the client device (Abowd teaches displaying question widgets during a micro interaction, Abowd, [0035-0036], Fig. 2).
Abowd fails to teach: 
the usage pattern is detected from output of an image sensor of a client device, the outputs indicative of an activity of the user; and
the input is comprising user metadata responding to the challenge which is related to the media object. 
Scott teaches: 
the usage pattern is detected from output of an image sensor of a client device, the outputs indicative of an activity of the user (Scott, [0100], “when the user is detected to be idle or not very busy (e.g., not actively taking pictures or otherwise using camera 100 for significant activities)” Note: the current application defines an image sensor as a camera see [0039] of current application); and
the input is comprising user metadata responding to the challenge which is related to the media object (Scott, [0101-0105], “When a reminder event of task encouragement module 114 is triggered, a modal window (i.e., a window overlaying the window currently being viewed, or last viewed if the device is currently off) is displayed to the user…The modal window prompts the user "Do you have a minute to tag 10 media items?... If the user selects "Yes--Let's Go!" then the user is taken to views similar to the screen views of FIGS. 6, 7, and 21, where the user can select tags for the 10 media items. This process may occur in media processing module 113 or a less resource-intensive software module that contains only the functionality used for supplying the missing metadata (without media-editing or media-exhibiting functionality)”.  
 It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Scott before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include determining user state based on camera data of Scott in order to obtain micro interactions detecting through determination of user state based on camera data. One would have been motivated to make such a combination because it enables the device to avoid disturbing a user while they are actively doing something i.e. taking pictures.
In regards to dependent claim 2, Abowd fails to explicitly teach wherein the input is a textual input. Scott teaches wherein the input is a textual input (Scott, [0088], “The user can select a media file to change its associated metadata. For example, a user can input set membership and tag information by making selections from drop-down lists, menu trees (e.g., as shown in FIG. 4), group selections for adding or removing tags (e.g., as shown in FIG. 6), or the like, entering new text in a box using an on-screen keyboard overlay, or by speech recognition”) It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Scott before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include the text input of Scott in order to obtain textual micro interactions. One would have been motivated to make such a combination because it enables a user to enter specific tags versus selecting from pre-generated tags.
In regards to dependent claim 3, Abowd in view of Scott teaches the method of claim 1, further comprising:
acquiring the user data from the input of the user using the GUI (Abowd teaches receiving a gesture to answer the question, Abowd, [0054]); and 
documenting the user data in association with the challenge GUI (Abowd teaches storing the answer to the question, Abowd, [0054]).
In regards to dependent claim 4, Abowd in view of Scott teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of the execution of the plurality of applications (Abowd teaches determining micro-interactions of a user such as unlocking a device or launching an application, Abowd, [0035]).
In regards to dependent claim 6, Abowd fails to explicitly teach wherein the plurality of suitable push GUI events are timed spaced from one another by a period of at least one day. Scot teaches wherein the plurality of suitable push GUI events are timed spaced from one another by a period of at least one day (Scott, [0100], “In one embodiment, task encouragement module 114 monitors an internal clock (not shown) of camera 100, and, at one or more predetermined dates and/or times of day, a reminder event is triggered, i.e., the user will be prompted to begin a session of supplying missing metadata”). It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Scott before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include reminding the user based on time of day of Scott in order to obtain textual micro interactions that are sent during a specific time of day. One would have been motivated to make such a combination because it prevents the user from becoming being interrupted during set events such as sleeping or work.
In regards to dependent claim 7, Abowd in view of Scott teaches the method of claim 1, wherein the GUI is a window presenting the question encouraging the input (Abowd, Fig. 2).
In regards to dependent claim 9, Abowd in view of Scott teaches the method of claim 1, wherein the plurality of suitable push GUI events are identified by an analysis of the output of an image sensor (Abowd teaches using a camera to input data for a micro-interaction question widget, Abowd, [0065]).
In regards to dependent claim 10, Abowd in view of Scott teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of a usage of a touch screen (Touchscreen, Abowd, [0030]).
In regards to dependent claim 11, Abowd in view of Scott teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of the usage of type of the application (Abowd teaches app specific micro interactions, Abowd, [0036]).
Independent claim 12 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abowd in view of Sadasivam and Aquera-Arcas et al. (hereinafter Aquera, US 2012/0284297).
In regards to dependent claim 8, Abowd fails to explicitly teach receiving a search query comprising at least one keyword matching to respective the user data from the user and retrieving a respective content in response to the search query. Aquera teaches receiving a search query comprising at least one keyword matching to respective the user data from the user and retrieving a respective content in response to the search query. It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Aquera before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include the search query of Aquera in order to obtain textual micro interactions to perform search queries. One would have been motivated to make such a combination because it enables a user to enter specific answers versus simply binary gestures.

Response to Arguments
Applicant’s arguments with respect to claim(s) the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171